United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20175
                         Summary Calendar



ROY JACKSON PIERCE,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-313
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roy Jackson Pierce, Texas prisoner # 932636, pleaded guilty

to assault and was sentenced to 15 years in prison.     He seeks a

certificate of appealability (COA) to appeal the district court’s

dismissal as untimely of his 28 U.S.C. § 2254 petition

challenging this conviction.   Pierce’s motion to compel this

court to consider his COA application in an expedient manner is

DENIED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20175
                                 -2-

     In order to obtain a COA, Pierce must show “that jurists of

reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.”      Slack v. McDaniel,

529 U.S. 473, 484 (2000).   Pierce has established that reasonable

jurists would debate whether the district court correctly

dismissed his federal petition as untimely pursuant to 28 U.S.C.

§ 2244(d)(1).   See Foreman v. Dretke, 383 F.3d 336, 340 (5th Cir.

2004); TEX. R. APP. P. 49.1, 49.8, 68.2(a).    Pierce’s allegations

in the district court and in his COA application “demonstrate

that reasonable jurists could debate whether [Pierce] has made a

valid claim of a constitutional dimension.”      Houser v. Dretke,

395 F.3d 560, 562 (5th Cir. 2004).   Consequently, Pierce’s motion

for a COA is GRANTED, and the case is REMANDED for further

proceedings consistent with this ruling.      Pierce’s motion for

appointment of counsel on appeal is DENIED.

     COA GRANTED; MOTION FOR APPOINTMENT OF COUNSEL DENIED;

MOTION TO COMPEL DENIED.